Citation Nr: 1221542	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.O.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

A video conference hearing was held in February 2009, with the Veteran sitting at the Fargo RO, and the undersigned sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In March 2009 and November 2010, the Board remanded the matter for further evidentiary development, which has been completed, and the case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that in addition to the claim currently before the Board, the Veteran also perfected appeals of claims for service connection for a heart disability and peripheral neuropathy, which were also the subject of the November 2010 Board remand.  During the pendency of this appeal, in a May 2011 rating decision, the RO granted service connection for coronary atherosclerosis status-post angioplasty with stent placement and assigned a 10 percent disability evaluation effective March 12, 2007, and a 60 percent disability evaluation effective May 20, 2010.  Additionally, in a February 2012 rating decision, the Appeals Management Center (AMC) granted service connection for polyneuropathy of the bilateral lower extremity and assigned 10 percent evaluations for each side effective June 7, 2010.  As these decisions represent a full grant of the benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

FINDING OF FACT

The probative evidence of record is at least in equipoise regarding whether the Veteran's erectile dysfunction is related to his service-connected disabilities.  


CONCLUSION OF LAW

The Veteran's erectile dysfunction is proximately due to or the result of his service-connected disabilities.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim for service connection for erectile dysfunction.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

Erectile Dysfunction

The Veteran essentially contends that he has erectile dysfunction due to his service-connected type II diabetes mellitus and/or heart disability. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no doubt that the Veteran meets Wallin elements (1) and (2) as the record is clear that he has erectile dysfunction and he is service connected for type II diabetes mellitus, polyneuropathy of the bilateral lower extremity, and coronary atherosclerosis status-post angioplasty with stent placement.  The remaining issue, therefore, is whether Wallin element (3), medical evidence of a nexus between these service-connected disabilities and erectile dysfunction, is met.  

The relevant evidence addressing the outstanding issue includes a June 2007 VA treatment record noting that diabetes mellitus "almost certainly at least contributes to [the Veteran's] erectile dysfunction."  Also, a July 2007 letter from D.K. Lange, M.D. indicated that the Veteran's erectile dysfunction was based on a combination of his long-standing diabetes, hypertension, and its treatment.  

After VA examinations in October 2005 and August 2008, both examiners found that it was less likely than not that the Veteran's erectile dysfunction was due to his service-connected diabetes mellitus.  

Following evaluation of the Veteran in June 2009, a VA examiner noted that erectile dysfunction increased with age and was common in men with systemic disorders such as hypertension, ischemic heart disease, or diabetes mellitus.  Along with increased age, the main factors for erectile dysfunction included peripheral or autonomic neuropathy, retinopathy, poor glycemic control, and long duration of diabetes mellitus.  The examiner found that because the Veteran did not have autonomic neuropathy or retinopathy and his diabetes mellitus was of short duration, erectile dysfunction was less likely caused by diabetes mellitus.  Since hypertension was less likely as not cause by diabetes mellitus, the issue of erectile dysfunction secondary to hypertension was not relevant.  The examiner consequently noted that giving an opinion on the issue of whether erectile dysfunction aggravated diabetes mellitus was mere speculation.  

Pursuant to the Board's November 2010 remand, another opinion was obtained.  Based upon review of the claims folder and the medical literature, the examiner reiterated that erectile dysfunction increased with age and was common in men with hypertension, ischemic heart disease, or diabetes mellitus.  Along with increasing age, the other major factors for erectile dysfunction were peripheral or autonomic neuropathy, retinopathy, long duration of diabetes, and poor glycemic control.  The Veteran's risk factors included his diabetes mellitus, as well as advanced age, hypertension, obesity, dyslipidemia, and cardiovascular disease.  Citing to the Veteran's lack of autonomic neuropathy or diabetic retinopathy and his other risk factors for erectile dysfunction, the examiner opined that erectile dysfunction was less likely than not caused by or a result of his diabetes mellitus.  While he acknowledged that the Veteran had multiple risk factors for diabetes mellitus, the examiner ultimately determined that it was not possible to establish the progression of erectile dysfunction without eliminating the other risk factors and therefore it would be speculative to opine with regard to aggravation of diabetes mellitus.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for erectile dysfunction is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's erectile dysfunction is as likely the result of his service-connected disabilities as it is the result of some other factor or factors.   Notably, the most recent VA examination report cited to numerous risk factors causing the Veteran's dysfunction.  Since that report was rendered, the Veteran has subsequently been service connected for several conditions (i.e. a heart disability and peripheral neuropathy of the bilateral lower extremity), which, along with diabetes mellitus, have been associated with the development of erectile dysfunction.  Rather than remand this case for a second time for another medical opinion, given that the Veteran has now establish service connection for many of the disabilities that have been shown to either cause or aggravate hypertension, the will resolve the doubt presented in this case in favor of the Veteran.  Therefore, giving the Veteran the benefit of the doubt, service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 



ORDER

Service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, is granted. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


